DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-7 of U.S. Patent No. US 9351714 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to a sensor in mechanical cooperation with an articulation link to determine an actual amount of articulation of the end effector based on a distance the articulation link moves longitudinally relative to an outer tube/housing member.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shelton et al. (US 20200405293 A1).
Regarding claim 1, Shelton et al. discloses an adapter assembly (1200) configured to mechanically engage a surgical instrument (1001/1100 [0087, 0168], figs. 1-4 and 60-62), comprising: a knob housing (1202); an outer tube (1260) extending distally from the knob housing and defining a longitudinal axis (SA [0097], figs. 1-4 and 60-62); an end effector (1102) extending distally from the outer tube (figs. 61-62), the end effector is movable from a first position where the end effector is aligned with the longitudinal axis, to a second position where the end effector is disposed at an angle relative to the longitudinal axis (SA, [0172-0174], figs. 61-62); 
an articulation link (1136, fig. 62) extending through at least a portion of the outer tube and disposed in mechanical cooperation with the end effector, wherein longitudinal translation of the articulation link relative to the outer tube causes the end effector to move from its first position to its second position; and 
a sensor assembly (1134) including a first portion disposed in mechanical cooperation with the articulation link (1136), and a second portion disposed at least partially within the outer tube (1118), the sensor assembly configured to determine an actual amount of articulation of the end effector based on a distance the articulation link moves longitudinally relative to the outer tube ([0172-0174], figs. 61-62).  
Regarding claim 2, Shelton et al. discloses the sensor assembly (1134) is configured to communicate with software (1150- microprocessor circuit 700/1200), and wherein the software compares the actual amount of articulation of the end effector with a desired amount of articulation of the end effector ([0137, 0146], figs. 22 and 60).  
Regarding claim 3, Shelton et al. discloses the software is disposed on a printed circuit board (PCB 113, 1101/1610, 704) disposed at least partially within the knob housing ([0091-0092, 0103, 0109, 0117, 0146, 0307], figs. 4 and 22).  
Regarding claim 4, Shelton et al. discloses one of the first portion or the second portion of the sensor assembly is a magnet, and wherein the other of the first portion or the second portion of the sensor assembly is a magnetoresistive sensor (magnetic linear displacement sensor, [0091, 0171]).  
Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shelton, IV et al. (US 20180360451 A1).
Regarding claim 1, Shelton et al. discloses an adapter assembly (200) configured to mechanically engage a surgical instrument (10/12, 2500, figs. 1 and 14-22), comprising: a knob housing (201); an outer tube (260) extending distally from the knob housing and defining a longitudinal axis (figs. 1-4 and17-22); an end effector (300) extending distally from the outer tube (figs. 61-62), the end effector is movable from a first position where the end effector is aligned with the longitudinal axis, to a second position where the end effector is disposed at an angle relative to the longitudinal axis (figs. 1-4 and17-22); 
an articulation link (230/2820/3008 figs. 17-22) extending through at least a portion of the outer tube and disposed in mechanical cooperation with the end effector, wherein longitudinal translation of the articulation link relative to the outer tube causes the end effector to move from its first position to its second position (figs. 19-22); and 
a sensor assembly (articulation rod sensor) including a first portion disposed in mechanical cooperation with the articulation link (230/2820/3008 figs. 17-22), and a second portion disposed at least partially within the outer tube (260), the sensor assembly configured to determine an actual amount of articulation of the end effector (300) based on a distance the articulation link moves longitudinally relative to the outer tube ([0172-0174], figs. 17-22).  
Regarding claim 2, Shelton et al. discloses the sensor assembly is configured to communicate with software (2534, control circuit 2510), and wherein the software compares the actual amount of articulation of the end effector with a desired amount of articulation of the end effector ([0098, 0124-0140, 0170-0177, 0193-0201], figs. 14, 27, and 30).  
Regarding claim 3, Shelton et al. discloses the software is disposed on a printed circuit board (PCB 100, PCBA) disposed at least partially within the knob housing ([0067, 0075, 0086, 0089, 0116], figs. 2-3, 5-6, and 14).  
Regarding claim 4, Shelton et al. discloses one of the first portion or the second portion of the sensor assembly is a magnet, and wherein the other of the first portion or the second portion of the sensor assembly is a magnetoresistive sensor (magnetic linear displacement sensor, absolute positioning system 1100, [0102-0112]).  
Regarding claim 5, Shelton et al. discloses one of the first portion or the second portion of the sensor assembly is a leaf spring, and wherein the other of the first portion or the second portion of the sensor assembly is a thin-pot resistive senor (slide potentiometer, [0102, 0105, 0148]).    
Regarding claims 6-7, Shelton, IV et al. ‘451 discloses a second sensor assembly (2534) disposed at least partially within the knob housing, the second sensor assembly configured to detect manual rotation of the knob housing relative to the outer tube ([0162], figs. 14-28) wherein the second sensor assembly includes at least one sensor and at least one magnet [0111-0112].  
Regarding claim 8-10, Shelton, IV et al. ‘451 discloses the at least one sensor of the second sensor assembly includes at least two Hall effect sensors wherein the software is disposed on a printed circuit board disposed at least partially within the knob housing, and wherein the at least two Hall effect sensors are disposed on the printed circuit board wherein the at least one magnet of the second sensor assembly includes a refrigerator-type magnet [0089, 0094-0095, 0102-0116, 0148-0156].  

Allowable Subject Matter
Claims 11-20 are allowed.
Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious an adapter assembly configured to mechanically engage a surgical instrument comprising all the structural and functional limitations and further comprising a knob housing; an outer tube extending distally from the knob housing and defining a longitudinal axis a ring gear disposed at least partially within a knob housing of the surgical instrument and in mechanical cooperation with a first drive member when the adapter assembly is engaged with the handle assembly, wherein rotation of the first drive member causes rotation of the ring gear about the longitudinal axis with a sensor in mechanical cooperation with an articulation link to determine an actual amount of articulation of the end effector of the surgical instrument based on a distance the articulation link moves longitudinally relative to an outer tube. Having the ring gear drive the articulation link with a sensor in mechanical cooperation with an articulation link to determine an actual amount of articulation of the end effector of the surgical instrument based on a distance the articulation link moves longitudinally relative to an outer tube provides an effective articulation mechanism with a sensing feedback mechanism to control and determine the amount of articulation needed.  
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20090090763 A1 – “sensing first and second indicators 320a and/or 320b (e.g., bumps, grooves, indentations, etc.) passing thereby to determine position of firing rod 220, speed of firing rod 220 and mode of the instrument 10 (e.g., clamping, grasping, firing, sealing, cutting, retracting). Further, the feedback received from first and second indicators 320a, 320b may be used to determine when firing rod 220 should stop its axial movement [0112] …articulation sensor 235 counts the number of 263 disposed on the articulation gear 233 by which the articulation knob 176 has been rotated from its 0.degree. position, namely the center position of the articulation knob 176 and, hence, of the end effector 160” [0127] (see figs. 1 and 4-5) and see references cited form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT F LONG/Primary Examiner, Art Unit 3731